 

Exhibit 10.43



 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is made and entered into as of the 11th day of
April 2017, by and between Buchanan Partners, LLC, a State of Maryland limited
liability company (the “Sublandlord”) and REALBIZ MEDIA GROUP, a Delaware
corporation (the “Subtenant”).

 

WITNESSETH:

 

WHEREAS, Sublandlord is a tenant under a Lease Agreement (the “Original Lease”)
dated April 2, 2007, as amended by that certain First Amendment to Lease dated
as of January 1, 2012 (the “First Amendment”), and by that certain Second
Amendment to Lease dated as of January 1, 2012 (the “Second Amendment”; the
Original Lease, the First Amendment, and the Second Amendment are hereinafter
jointly referred to as the “Lease”) between TBC-WASHINGTONIAN, LLC (the
“Landlord”) and Sublandlord, pursuant to the terms of which Sublandlord, as
tenant, is leasing from Landlord that certain space located at 9841
Washingtonian Boulevard, Gaithersburg, Maryland 20878 (the “Property”), known as
Suite 300 and containing approximately 10,628 square feet of rentable office
space (the “Premises”). A copy of the Lease is attached hereto as Exhibit A and
is made a part hereof; and

 

WHEREAS, Subtenant desires to sublease from Sublandlord 2,798 rentable square
feet of the Premises (the “Subleased Space”) and further described in Exhibit B
and made a part hereof. The Sublandlord shall ensure that the Subleased Space is
separately demised from the rest of the Premises prior to April 12, 2017 at the
sole cost and expense of the Sublandlord; and

 

WHEREAS, the parties and Landlord have executed and make a part hereof the
Consent to Sublease dated effective as of April 12, 2017 and attached hereto as
Exhibit C and made a part hereof (the “Consent”); and

WHEREAS, the parties desire to enter into this Sublease defining their
respective rights, duties, and liabilities relating to the Subleased Space;

 

NOW, THEREFORE, in consideration of the recitals above, the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sublandlord and
Subtenant hereby agree as follows:

 

1. Term; Quiet Enjoyment.

 

a. Sublandlord, for and in consideration of the payment of the rent and the
performance of the covenants hereinafter mentioned, does hereby demise, lease
and assign unto Subtenant, the Subleased Space, commencing April 12, 2017 (the
“Commencement Date”) and ending Four (4) years and Nine (9) months after the
Commencement Date (the “Term”), except that in no event shall the Term hereunder
extend beyond the term as set forth in the Lease. A Lease Year shall be the
period of twelve consecutive months beginning on April 1 of each year during the
Term. Subtenant shall be permitted to occupy the Subleased Premises prior to the
Commencement Date, solely for moving furniture and equipment and not for the
conduct of business. Subtenant shall have no obligation to pay any Base Rent
with respect to such period of early access prior to the Commencement Date but
all other provisions of this Lease shall apply during such period.

 



1

 

 

b. Sublandlord covenants that Subtenant shall, and may peacefully have, hold and
enjoy the Subleased Space against any person whomsoever lawfully claiming the
same or any part thereof by, through, or under Sublandlord, but not otherwise,
provided, however, that Subtenant pays the Base Rent (as hereinafter defined)
and other sums herein recited to be paid by Subtenant and performs all of
Subtenant’s covenants and agreements herein contained. This Sublease shall be
conditioned upon Sublandlord obtaining prior to April 12, 2017 a Landlord
Consent in the form attached hereto as Exhibit “C” executed by Landlord.
Subtenant shall have access to the Subleased Space as of the Commencement Date
and during the Term twenty-four (24) hours per day, seven (7) days per week,
three hundred sixty-five (365) days per year.

 

c. On or before the Commencement Date, Subtenant shall be provided, at no
charge, with fifteen (15) access cards to the Property and Subleased Space along
with fifteen (15) keys to the extent that the access cards do not open the doors
to the Subleased Space.

 

2. Rent.

 

a. Base Rent. Subtenant shall pay Base Rent based on Thirty and 00/100 Dollars
($30.00) per square foot (the “Base Rent”), which shall be Six Thousand Nine
Hundred Ninety-Five and 00/100 Dollars ($6,995.00) per month for the first Lease
Year. In addition, Tenant shall pay during the Term, Tenant’s proportionate
share of increases in Real Estate Taxes and Operating Expenses above the Real
Estate Taxes and Operating Expenses in effect for the Base Year. The Base Year
for the Term is 2017. Subtenant shall pay $4,061.61 with the execution of this
Sublease as the Base Rent for the 18 remaining days in month of April, 2017, and
shall commence making monthly payments of Base Rent on May 1, 2017 and
continuing on the first day of every month thereafter during the Term. On the
first anniversary of the Commencement Date, and on each anniversary thereafter,
the Base Rent then in effect shall be increased automatically by three percent
(3%) above the Base Rent for the prior Lease Year. Landlord shall abate fifty
percent (50%) of Tenant’s Base Rent for the months of May, June, July, August
and September, 2017. The following will be the Base Rent Schedule for the entire
Term of the Lease:

 



  April 12, 2017 – April 31,2017   $4,061.61   May 1, 2017 – September 30, 2017
  $3,497.50 per month   October 1, 2017 – March 31, 2018   $6,995.00 per month  
April 1, 2018 – March 31, 2019   $7,204.85 per month   April 1, 2019 – March 31,
2020   $7,421.00 per month   April 1, 2020 – March 31, 2021   $7,643.63 per
month   April 1, 2021 – December 31, 2021   $7,872.93 per month



 



2

 

 

b. Rent. All amounts due hereunder from Subtenant, including but not limited to
Base Rent and the proportionate share of increases in Real Estate Taxes and
Operating Expenses above the Base Year, shall be referred to herein as “Rent”.
Subtenant shall pay Rent to Sublandlord without any demand, setoff or deduction
of any kind. In the event any installment of Rent is not paid by the fifth (5th)
day of each month, a late charge of five (5%) percent of the delinquent
installment shall be due and payable. All payments of Rent shall be paid by good
and sufficient check or by other means (such as automatic debit or electronic
transfer) acceptable to Sublandlord if so requested by the Subtenant.
Sublandlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept such check or
payment without such acceptance being considered a waiver of any rights such
party may have under this Sublease or applicable Law. Subtenant’s covenant to
pay Rent is independent of every other covenant in this Sublease with the
exception of the Subtenant’s continued quiet possession of the Subleased Space
as set forth in Section 1b.

 

3. Subordinate to Lease Terms. This Sublease is expressly made subject and
subordinate to the terms and conditions of the Lease. With regard to the
Subleased Space, Subtenant agrees to assume all the non-monetary obligations of
Sublandlord under the Lease. Unless herein otherwise expressly provided in this
Sublease, all such terms and conditions of the Lease are hereby incorporated
herein by reference as though fully set forth herein at length, except the Base
Rent shall be as herein expressly provided and shall be paid to Sublandlord
instead of the Landlord as provided in the Lease. Subtenant agrees to comply
with and abide by all the terms, provisions, covenants and conditions of the
Lease, and any violation of the same by Subtenant shall constitute a default
under the Sublease; provided, however, that in the event the Lease requires
Landlord to give Sublandlord notice and time to cure for any such default,
Sublandlord shall provide such notice and time to cure to Subtenant, but in no
event shall such notice and cure period extend beyond the notice and cure period
granted to Sublandlord under the Lease.

 

4. Default. Upon default by Subtenant in the payment of Rent or in the
performance of any of its obligations, after any applicable written notice from
the Sublandlord and opportunity by Subtenant to cure such default as provided in
Section 3 above, Sublandlord shall have the same rights and remedies against
Subtenant as are afforded the Landlord against Sublandlord in the event of
Sublandlord’s default under the terms of the Lease. Subtenant shall have the
same rights and remedies against Sublandlord with respect to the Subleased Space
under this Sublease as are afforded the Sublandlord against the Landlord under
the Lease. If Landlord defaults in the performance of any of its material
obligations under the Lease that are related directly to the Subleased Space,
Subtenant’s use or occupancy thereof, or other rights of Subtenant under this
Sublease, then Sublandlord shall, upon request and at the expense of
Sublandlord, take commercially reasonable steps to cause Landlord to perform and
provide such material obligation provided in no event shall Sublandlord be
obligated to commence any suit or legal proceeding against Landlord. Anything to
the contrary contained herein notwithstanding, in the event of any interruption
in the access to or use of the Subleased Space or in the facilities or services
required to be furnished thereto, then, to the extent Sublandlord is entitled to
the same with respect to its obligation to pay Rent under the Lease, or any
portion thereof, Subtenant is entitled to an equitable diminution of Rent based
upon the pro rata portion of the Subleased Space affected by such interruption.

 



3

 

 

5. Assignment. Subtenant shall not assign, mortgage or encumber this Sublease or
allow the same to be transferred by operation of law or otherwise, nor sublet
the Subleased Space without the prior written consent of Sublandlord, not to be
unreasonably withheld, delayed or conditioned, and without the prior written
consent of Landlord, which may be withheld at Landlord’s sole discretion. Upon
receipt of Subtenant’s request to assign this Sublease, and if both (i) such
request requires the consent of Landlord and (ii) Sublandlord has approved
Tenant’s request to assign this Sublease, then Sublandlord shall promptly submit
such request to Landlord for its approval in accordance with the provisions of
the Lease, at no cost to Sublandlord. In no event shall the term of any
assignment or sublease exceed the term of the Lease.

 

6. Condition of Subleased Space. Subtenant agrees to accept the Subleased Space
and the facilities and utilities thereon “as is” in the present condition. A
list of all furniture that is to remain in the Premises is attached hereto as
Exhibit D. In consideration for the Base Rent and other promises contained in
this Sublease, Subtenant may use the furniture set forth on Exhibit D at no
extra cost or expense to Subtenant. By its act of taking possession, Subtenant
shall be deemed to have accepted the Subleased Space and all facilities and
utilities thereon, and to have acknowledged that the same are in the condition
called for by the terms of this Sublease. Subtenant shall not be permitted to
make any alterations to the Subleased Space without the prior approval of
Sublandlord, provided, however, if such alterations do not affect the structural
elements of the Building or the mechanical, electrical, plumbing, and fire/life
safety systems serving the Building or the Subleased Space and such alterations
do not cost more than $20,000, then Sublandlord shall not unreasonably withhold
its consent thereto. Notwithstanding the foregoing, if such alterations to the
Subleased Space involve cosmetic improvements to the Subleased Space that do not
impact the structural elements of the Building, and do not exceed $7,500, then
Sublandlord’s consent shall not be required, except that if such cosmetic
improvements involve painting, installing carpeting, the relocation or removal
of modular furniture (any of the six units belonging to Landlord that are
located in the Subleased Space), or the removal of any furniture or equipment
(such as cabinets but not including pictures that belong to Tenant) that is
attached to the wall, then Sublandlord’s prior consent, not to be unreasonably
withheld, delayed or conditioned, shall be required. In the event that
Landlord’s consent is required for any alterations by Subtenant, whether in
accordance with this Sublease, the Lease, or the Consent, and Landlord fails to
give its consent thereto, it shall not be unreasonable for Sublandlord to
withhold its consent thereto. Subtenant shall restore and repair any damage
caused by Subtenant or its employees, agents or contractors. Subtenant shall use
the office space for general office use. Parking is provided to Subtenant and
its employees, vendors, contractors and invitees on a non-reserved basis in the
public structured parking garage adjacent to the Building pursuant to the
covenants, conditions and restrictions established by the community association
of which the Building is a part, further subject to the terms of the Lease.
Subtenant shall be fully responsible and liable (Landlord and Sublandlord being
indemnified) for the regulatory compliance and operation of the Subleased Space.
Landlord’s consent shall be required for any hazardous materials use, or
hazardous by-product, as a result of Subtenant’s activities in the Premises with
the exception of standard office products to the extent that such products are
stored and used in compliance with all applicable laws. Personal property,
business and trade fixtures, machinery and equipment, furniture and movable
partitions owned by Subtenant shall be and remain the property of Subtenant and
may be removed by Subtenant at any time during the Term, and in any event, shall
be removed on or before the expiration of the Term hereof. Subtenant shall
repair any damage caused by such removal.

 



4

 

 

7. Insurance. Subtenant shall at all times during the Term hereof keep in force
at its own expense insurance as defined in Section 14A of the Lease except that,
in accordance with the terms of the Consent, the Subtenant shall be required to
maintain a $2 million umbrella liability policy in lieu of $4 million as
provided for in Section 14A of the Lease.

 

8. Deposit. Contemporaneously with the execution of this Sublease, Subtenant
shall deliver the sum of Six Thousand Nine Hundred Ninety-Five and 00/100
Dollars ($6,995.00) to Sublandlord as a Security Deposit (the “Security
Deposit”) for the payment and performance by Subtenant of all Subtenant’s
obligations, covenants, conditions and agreements under this Sublease. Such sum
shall be in the form of wire transfer or business check. Upon the expiration or
earlier termination of the Term hereof Sublandlord shall, if Subtenant is not in
default after the expiration of any applicable notice and cure period required
hereunder, return such Security Deposit to Subtenant, less such portion thereof
as Sublandlord shall have appropriated to make good any default by Subtenant
with respect to Subtenant’s obligations within thirty (30) days of such
expiration or termination. If Subtenant makes any default during the Term of the
Sublease after the expiration of any applicable notice and cure period required
hereunder, Sublandlord shall have the right, but not the obligation, to apply
all or any portion of the Security Deposit to remedy such default, in which
event Subtenant shall deposit within ten (10) business days, with the
Sublandlord, the amount necessary to restore the Security Deposit to its
original amount. The Security Deposit shall not be deemed liquidated damages,
and Sublandlord’s application of said Security Deposit to reduce its damages
shall not preclude recovery from Subtenant of any additional damages incurred by
Sublandlord. Subtenant shall not be permitted to utilize the Security Deposit,
or request for application of the Security Deposit, to satisfy any of
Subtenant’s obligations under this Sublease or the Lease.

 

9. Landlord Notice. Sublandlord hereby agrees to take all necessary steps and to
ensure that the Landlord is properly notified and provides the necessary consent
for the operation of the terms and conditions of this Sublease.

 

10. Signage. Sublandlord and Subtenant shall cooperate with the Landlord and
Landlord’s property manager to provide Subtenant, at Sublandlord’s expense, with
building standard suite entry signage and for Subtenant to be listed in all
building lobby directories. The parties anticipate that the Subleased Space will
be designated as Suite 390.

 

11. Applicable Laws. This Sublease shall be construed and interpreted in
accordance with the laws of the jurisdiction in which the Premises are situated.
All obligations under this Sublease are performable in the county or other
jurisdiction where the Subleased Space is located, which shall be venue for all
legal actions. If any term or provision of this Sublease shall be invalid or
unenforceable, then such term or provision shall be automatically reformed to
the extent necessary to render such term or provision enforceable, without the
necessity of execution of any amendment or new document. The remainder of this
Sublease shall not be affected, and each remaining and reformed provision of
this Sublease shall be valid and enforced to the fullest extent permitted by
Law. The headings and titles to the Sections of this Sublease are for
convenience only and shall have no effect on the interpretation of any part of
this Sublease. The words “include”, “including” and similar words will not be
construed restrictively to limit or exclude other items not listed.

 



5

 

 

12. Binding Effect. All of the covenants and agreements herein contained shall
be binding upon and shall inure to the benefit of the parties hereto and their
permitted respective, successors and permitted assigns (and, in the event that
the Subtenant is an individual, his or her permitted heirs and representatives).
All understandings, discussions, and agreements previously made between the
parties, written or oral, are superseded by this Sublease, and neither party is
relying upon any warranty, statement or representation not contained in this
Sublease. This Sublease may be modified only by a written agreement signed by
Sublandlord and Subtenant. The exhibits and riders attached hereto are
incorporated herein and made a part of this Sublease for all purposes.

 

13. Broker. Each party represent that no real estate broker, salesman, or agent
other than Avison Yong-Washington DC, LLC acting on behalf of Sublandlord
(“Sublandlord’s Broker”), was instrumental in procuring this Sublease.
Sublandlord’s Broker will receive a commission in accordance with a separate
agreement paid by Sublandlord. Subtenant and Sublandlord shall each indemnify
the other against all costs, expenses, attorneys’ fees, liens and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through or under the indemnifying party, other than the
Sublandlord’s Broker.

 

14. Notices. It is expressly agreed that any notice required or desired to be
sent shall be delivered to the following addresses and shall be deemed given
when sent by overnight mail by a nationally recognized courier service, or hand
delivered:

 

  If to Sublandlord:   If to Subtenant:           Buchanan Partners, LLC  
RealBiz Media Group   9841 Washingtonian Blvd.   During the Term, the Subleased
  Suite 300   Space   Gaithersburg, MD 20878           After the Term:      
2690 Weston Road, Suite 200T       Weston, FL 33331           With a copy to
Mary Gayle Holden, Esq.   With a copy to Kirk Halpin, Esq.   109 North Bailey
Lane, Suite 201   6100 Day Long Lane, Suite 100   Purcellville, VA 20132  
Clarksville, MD 21029

 

Additionally, Subtenant acknowledges that the address to which all payments of
Rent due the Sublandlord should be sent is to the Sublandlord at the
aforementioned Sublandlord address.

 

15. Attorney’s Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Sublease, or if
either party intervenes in any suit in which the other is a party to enforce or
protect its interest or rights, the prevailing party shall be entitled to all of
its costs and expenses, including reasonable attorneys’ fees.

 



6

 

 

16. Releases. Sublandlord and Subtenant, respectively, hereby release each other
from any and all liability or responsibility to the other or anyone claiming
through or under it by way of subrogation or otherwise for any loss or damage to
property covered by any insurance then in force to the extent that actual
recovery is made under the policies thereof, even if such loss or damage shall
have been caused by the fault or negligence of the other party, or anyone for
whom such party may be responsible, provided, however, that this release shall
be applicable and in force and effect only with respect to any loss or damage
occurring during such time as the policy or policies of insurance covering said
loss shall contain a clause or endorsement to the effect that, or shall
otherwise provide that, this release shall not adversely affect or impair said
insurance or prejudice the right of the insured to recover thereunder.

 

17. Representations and Warranties. As of the date hereof, Sublandlord hereby
represents and warrants to Subtenant as follows: (i) the copy of the Lease
attached as Exhibit A is true, correct and complete; (ii) Sublandlord has not
assigned, subleased or otherwise transferred or encumbered its interest in and
to the Lease or the Premises; (iii) the term of the Lease expires on December
31, 2021; (iv) Sublandlord has fully performed all of its obligations under the
Lease, including, without limitation, payment of all rent and all other sums and
amounts due to Landlord from Sublandlord under the Lease as of the date hereof;
(v) Sublandlord has not received any written notice of any uncured default under
the Lease and, to Sublandlord’s actual knowledge, Sublandlord is not currently
in default under any term or provision of the Lease, and no circumstances exist
or event has occurred pursuant to which Sublandlord may be deemed in default
merely upon service of notice or the passage of time; (vi) to Sublandlord’s
actual knowledge, Landlord is not currently in default under any term or
provision of the Lease, and no circumstances exist or event has occurred
pursuant to which Landlord may be deemed in default merely upon service of
notice or the passage of time; (vii) Sublandlord shall perform all obligations
of Tenant under the Lease (other than those required to be performed by
Subtenant hereunder) and shall not (A) amend or modify any portions of the Lease
that would materially and directly affect the Subleased Space or Subtenant’s
rights under the Sublease without Subtenant’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, (B)
terminate the Lease or surrender the Subleased Space, or (C) take any action or
suffer any inaction that would permit the Landlord to terminate the Lease; and
(viii) Sublandlord is not the subject of any litigation now pending or, to the
best of Sublandlord’s knowledge, threatened in writing, which would materially
impair the ability of Sublandlord to pay and perform Sublandlord’s obligations
under the Lease and this Sublease.

 

18. Counterparts. This Sublease may be executed in counterparts and by each
party to this Sublease on separate counterparts, each of which when so executed
and delivered will be deemed an original and all of which taken together will
constitute but one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 



7

 

 

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Sublease, or has caused its duly authorized attorney-in-fact to execute and
deliver this Sublease, under seal, as of the day and year written below.

 

  sublandlord:         BUCHANAN PARTNERS L.L.C.,   a Maryland limited liability
company         By:     Name:     Title: Manager         SUBTENANT:        
RealBiz Media Group   a Delaware corporation         By:     Name: Anshu
Bhatnagar   Title:  

 

 

8

 

 

EXHIBIT A

Copy of Lease

 



9

 

 

EXHIBIT B

Plan of Suite 390

 



10

 

 

EXHIBIT C

Consent To Sublease

 

This CONSENT TO SUBLEASE (this “Consent”) is entered into by and among Landlord,
Tenant and Subtenant with reference to the following:

 

1. General Terms. All capitalized terms used in this Consent shall have the same
meanings as set forth in the Primary Lease, unless otherwise provided below:

 

  a. “Effective Date”: April 12, 2017           b. “Landlord”:
TBC-WASHINGTONIAN, llc, a Maryland limited liability company           c.
“Tenant”: BUCHANAN PARTNERS L.L.C., a Maryland limited liability company        
  d. “Subtenant”: RealBiz Media Group, a Delaware corporation           e.
“Primary Lease”: Office Lease dated effective as of April 2, 2007, as amended by
that certain First Amendment to Lease dated as of January 1, 2012 and by that
certain Second Amendment to Lease dated as of January 1, 2012, between Landlord
and Tenant           f. “Primary Premises”: Approximately 10,628 square feet on
the third (3rd) floor of the Building           g. “Building”: The building
commonly known as Lakefront at Washingtonian and located at 9841 Washingtonian
Boulevard, Gaithersburg, Maryland           h. “Sublease”: Sublease dated as of
April 12, 2017, between Tenant and Subtenant           i. “Subleased Premises”:
Approximately 2,798 square feet of Rentable Area on the third (3rd) floor, known
as Suite 390, of the Building

 



11

 

 

2. Recitals.

 

  a. Tenant is the tenant under the Primary Lease, under which Landlord leased
to Tenant the Primary Premises located in the Building.         b. Tenant
desires to sublease the Subleased Premises to Subtenant.         c. The Primary
Lease requires Landlord’s consent to such sublease.

 

3. Landlord’s Consent, and Tenant and Subtenant Agreements.

 

  a. Consent and Subtenant Acknowledgement. As of the Effective Date, and
subject to the Landlord receiving any necessary consent or approval from its
lender(s), Landlord consents to the sublease of the Subleased Premises from
Tenant to Subtenant pursuant to the Sublease, a copy of which is attached to
this Consent as Exhibit “A”, subject to the terms and conditions of this
Consent. Subtenant acknowledges that it has examined and is familiar with all of
the terms and provisions of the Primary Lease. In the event Landlord’s lender
charges Landlord a fee to review or approve the Consent, Tenant agrees to
reimburse Landlord for such fee.         b. Subtenant Agreements. Subtenant
agrees to use the Subleased Premises in a manner which will not cause default
under the terms of the Primary Lease. Prior to Subtenant taking occupancy of the
Subleased Premises, Subtenant shall deliver to Landlord a certificate of
insurance or insurance policy with copies of the applicable endorsements, which
reflect (i) Landlord being named in the policy or policies as additional
insured, and (ii) insurance coverage as required by the Primary Lease except
that Subtenant shall be required to maintain a $2 million umbrella liability
policy in lieu of $4 million as provided for in Section 14A of the Lease.
Subtenant agrees that to the extent Tenant agreed to indemnify, and waived any
rights as against, any Landlord Parties in the Primary Lease, Subtenant hereby
agrees to and adopts such indemnity obligations and waivers on its own behalf
for the benefit of the Landlord Parties. If not defined in the Primary Lease,
“Landlord Parties” shall mean Landlord, its trustees, affiliates, subsidiaries,
members, principals, beneficiaries, partners, officers, directors, shareholders,
employees, mortgagee(s) and agents (including the manager of the Building).    
    c. Prohibition Against Further Transfers. Tenant, except as it may expressly
be permitted under the Primary Lease, and Subtenant shall not, without
Landlord’s prior written consent in each instance, (i) convey, assign or
encumber the Primary Lease or the Sublease or any interest in either, directly
or indirectly, voluntarily or by operation of law, except thru the merger or
conversion of Tenant or Subtenant with or into another entity, (ii) sublet all
or any portion of the Primary Premises or Subleased Premises except to
subsidiary or affiliated entities of the Subtenant, (iii) permit the use or
occupancy of any part of the Primary Premises or Subleased Premises by anyone
other than Tenant or Subtenant or Subtenant’s subsidiary or affiliated entities,
as applicable (any of the foregoing actions shall be a “Prohibited Transfer”),
or (iv) amend the Sublease. Following any Prohibited Transfer, Tenant or
Subtenant, as applicable (and any guarantors) shall remain fully liable under
the Primary Lease or this Consent, as may be amended with consent of Tenant and
Subtenant (or any guarantors), and Landlord may proceed directly under the
Primary Lease or this Consent against Tenant or Subtenant (or any guarantors)
without first proceeding against any other party.         d. Simultaneously with
execution and delivery of this Consent, Tenant shall pay Landlord all of its
costs and expenses including legal fees in connection with Landlord’s approval
of the Sublease, not to exceed $1,000.

 



12

 

 

4. Sublease Subordination. The Sublease shall be subject and subordinate at all
times to all of the covenants, agreements, terms, provisions and conditions of
the Primary Lease and of this Consent. Neither Tenant nor Subtenant shall do or
permit anything to be done in connection with the Sublease or Subtenant’s
occupancy of the Subleased Premises that will violate the Primary Lease or this
Consent. As between Landlord and Subtenant, the Sublease shall automatically
terminate upon termination of the Primary Lease for any reason whatsoever,
notwithstanding any other provision of the Sublease to the contrary.

 

5. Alterations. Tenant and Subtenant agree that no non-cosmetic alterations,
additions or physical changes will be made in or to any part of the Subleased
Premises, including the work described in Section 6 of the Sublease, without
Landlord’s prior written consent in each instance, except as may be permitted
under the Primary Lease. In the event Landlord gives its written consent (or
such consent under the Primary Lease is not required) for alterations, Subtenant
(i) shall not proceed with such alterations until it has paid for and obtained
an asbestos survey or any other type of inspection or survey required by state
or federal law from Landlord or contractor(s) approved in advance by Landlord,
and (ii) shall promptly pay Landlord’s then-current construction
management/supervisory fee, which fee will not exceed 15% of the total cost of
the alterations. If alterations performed by or for Subtenant trigger additional
required improvements or inspections (e.g., upgrades for ADA compliance),
Subtenant shall pay the cost of all such additional required improvements and
inspections.

 

6. No Release or Change In Status. Landlord’s consent shall not be deemed in any
way or manner to be a waiver or release of Tenant or any guarantor(s) of
Tenant’s obligations under the Primary Lease from the responsibility and
liability for the payment of rent under the Primary Lease and for compliance
with any and all obligations to be performed by Tenant as the tenant under the
Primary Lease. Without limiting the scope of the preceding sentence, it is
specifically understood that Tenant shall remain fully liable for the obligation
to pay Landlord for any special services provided to Subtenant in the course of
Subtenant’s use and occupancy of the Subleased Premises, whether or not
specifically provided for in the Primary Lease (including, without limitation,
after-hours heating and air conditioning of the Subleased Premises), and Tenant
hereby covenants and agrees that unless and until Landlord receives a written
notice to the contrary from Tenant, Landlord may honor Subtenant’s request for
any such special services without the specific consent of Tenant. Tenant and
Subtenant acknowledge that (a) Landlord may provide such services at the direct
request of Subtenant (including billing Subtenant for such services provided
that the Landlord has notified the Subtenant in advance of the cost of such
additional services), (b) Landlord may establish records identifying Subtenant
as if Subtenant was a tenant of Landlord, (c) such actions are merely for the
convenience of Landlord, Tenant, and Subtenant, and (d) the parties shall
maintain their respective capacities as Landlord, Tenant, and Subtenant, unless
an express intent to the contrary is expressed in a written agreement executed
by all the affected parties. After an event of default by Tenant under the
Primary Lease, Landlord may, in addition to any other remedies under the Primary
Lease or at law, collect directly from Subtenant all rents due and owing from
Subtenant and apply any such rent against sums due to Landlord by Tenant as
tenant under the Primary Lease. Further, Tenant authorizes and directs Subtenant
to make such payments of rent directly to Landlord upon its receipt of written
notice of default from Landlord. The collection of any such rents shall not be
deemed a waiver of any rights and remedies of Landlord against Tenant as the
tenant under the Primary Lease or constitute a novation or release of Tenant as
tenant from the further performance of its obligations under the Primary Lease.
Tenant acknowledges that the receipt by Landlord from Subtenant of any such
rents shall be a full and complete release, discharge and acquittance of any
claims by Tenant for rent against Subtenant to the extent of any such amount of
rent so paid to Landlord. In addition, Tenant agrees that it forfeits its rights
to any excess consideration to which it may otherwise be entitled during any
period when Tenant is in default under the Primary Lease, and any such excess
consideration shall be payable to Landlord.

 



13

 

 

7. Landlord’s Obligations. Notwithstanding anything to the contrary contained in
the Sublease, neither the Sublease nor this Consent shall (i) enlarge or
increase Landlord’s obligations or liability, or (ii) reduce or decrease
Landlord’s rights, under the Primary Lease or otherwise. Landlord is not a party
to the Sublease and, therefore, is not bound by the Sublease or any of its
terms. Landlord shall have no responsibility or obligation to Subtenant for the
performance by Tenant of its obligations under the Sublease. Similarly, Landlord
shall have no responsibility or obligation to Subtenant for the performance of
any obligations Landlord may owe to Tenant under the Primary Lease.

 

8. Excess Rents. In the event that the rental and other consideration payable to
Tenant by Subtenant under the Sublease exceed the rental payable under the
Primary Lease with respect to the Subleased Premises, then Tenant shall be bound
and obligated to pay Landlord fifty percent (50%) of such excess rental within
thirty (30) days of Tenant’s receipt of same from Subtenant in accordance with
Section 11.C. of the Primary Lease. Tenant’s failure to pay to Landlord such
amounts when due shall be an event of default under the Primary Lease.

 

9. Tenant-Specific Rights. Subtenant acknowledges and agrees that Subtenant
shall not have the right to exercise any renewal, expansion, right of first
refusal or other similar options or rights afforded to Tenant under the Primary
Lease. In addition, Tenant, as a result of subleasing all or any part of the
Primary Premises, has terminated its right to exercise any such options or
rights. Subtenant shall have no signage rights in the Building other than the
right to be listed in the Building directory. Subtenant shall have no right to
use any rooftop antenna space on, or riser space within, the Building.

 

10. Brokerage. Landlord represents that it has not used the services of any real
estate broker, salesman, or agent in relation to the Sublease. Tenant and
Subtenant represent that the only real estate broker, salesman, or agent used in
relation to the Sublease is Avison Yong-Washington DC, LLC acting on behalf of
Tenant. Tenant and Subtenant each agree to indemnify, defend and hold Landlord
and its designated property management, construction and marketing firms
harmless from and against any and all damage, loss, cost or expense, including,
without limitation, all attorneys’ fees and disbursements, incurred by reason of
any claim of or liability to any broker or other person for commissions with
respect to the negotiation, execution and delivery of the Sublease. The
obligations of Tenant and Subtenant under this Paragraph shall survive the
expiration or termination of the Sublease.

 



14

 

 

11. Other Agreements. Other than the Sublease, the Primary Lease and this
Consent, there are no other agreements or understandings, whether written or
oral, between Tenant and Subtenant with respect to Subtenant’s use and occupancy
of the Subleased Premises or any property of Tenant located in the Building. No
compensation or consideration is payable or will become due and payable to
Tenant or any affiliate of Tenant in connection with the Sublease other than the
rentals expressly set forth in the Sublease. This Consent shall not be amended
orally, but only by an agreement in writing signed by all parties to this
Consent. It is the parties’ intent that their relationship will be governed by
written agreement. Therefore, no course of dealing will be deemed to effect a
change in any of the parties’ respective capacities as Landlord, Tenant and
Subtenant, nor modify the agreement contained in this Consent as it may be
modified by subsequent written amendments, if any.

 

12. Indemnities. Subtenant and Tenant will indemnify and defend the Landlord
Parties against, and hold the Landlord Parties harmless from Subtenant’s actions
and matters arising from Subtenant’s use of the Subleased Premises, Subtenant’s
failure to observe or perform any of the terms, covenants, or conditions of this
Consent or the Lease.

 

13. Binding Effect. This Consent shall be binding on and inure to the benefit of
the parties to this Consent and their successors and permitted assigns.

 

14. Recording. Neither this Consent nor the Sublease may be recorded, without
Landlord’s prior written consent.

 

15. Conflicts. In the event of any conflicts among the provisions of the Primary
Lease, the Sublease and this Consent, the provisions of this Consent and the
Primary Lease shall control; and in the event of any conflicts between the
provisions of the Primary Lease and this Consent, the provisions of this Consent
shall control.

 

16. Counterparts. This Consent may be executed in counterparts and by each party
to this Consent on separate counterparts, each of which when so executed and
delivered will be deemed an original and all of which taken together will
constitute but one and the same instrument.

 

[SIGNATURES TO FOLLOW]

 



15

 

 

ACCORDINGLY, the parties have executed this Consent as of the Effective Date.

 

  LANDLORD:         TBC-WASHINGTONIAN, LLC,   a Maryland limited liability
company         By:     Name: Peter C. Hill-Byrne   Title: Authorized
Representative         TENANT:   BUCHANAN PARTNERS L.L.C.,   a Maryland limited
liability company         By:     Name:     Title: Manager         SUBTENANT:  
      RealBiz Media Group   a Delaware corporation   By:     Name: Anshu
Bhatnagar   Title:  

 



16

 

 

EXHIBIT D

 

Furniture

 



17

 

 

[image_001.jpg]

 



18

 

 

 

 

